DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions & Status of Claims
Applicant's election with traverse of Claims 1-11, drawn to a turbocharger housing comprising an iron based austenitic alloy in the reply filed on 06/07/2021 is acknowledged.  The traversal is on the ground(s) that " This is not found persuasive because as stated in the prior office action, the two inventions are directed to a product and a method, each classified in different CPC classification groups. In addition, as noted in the prior office action, the inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, instant product can be made by a variety of ways such as powder metallurgy.
Moreover, restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there 
It is noted that the Applicant argued “Applicant submits the search and examination would include the exact same documents and therefore would not be unduly burdensome”. However, Applicant did not provide evidence such as a prior art document that would read on both of the distinct inventions. In addition, it is unclear whether the Applicant is admitting on the record that the two distinct inventions are the same or obvious over each other or in other words not patentably distinct. If that is the argument, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/07/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-11, claim 1 recites the limitation of “optionally other elements in a total amount of less than about 3 wt.-% (impurities)” in the third last line of the claim. However, it is unclear whether the total of less 3 wt% applies to only impurities or “other elements” which are not recited in the list above (meaning any elements other than C, Cr, Mn, Ni, Si, Nb, V, Mo 
Regarding Claims 1-11, the term "about" in claims 1-5 and 9-11 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
MPEP provides the guidance: In determining the range encompassed by the term "about”, one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991). See MPEP § 2173.05(b) III A. Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See In re Wiggins, 488 F. 2d 538, 541, 179 USPQ 421, 423 (CCPA 1973). See MPEP § 2173.05(b) I.
In the instant case, there is no definition of the term about in the specification and there is no discussion or definition with respect to the error bars or the range that is encompassed by 
Regarding claims 1, 3, 4, 9 and 11, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 1 and 3 recite the broad recitation "N: about 0.01 to about 0.6 wt", and the claim also recites "in particular about 0.1 to about 0.5" which is the narrower statement of the range/limitation. 
In the present instance, claims 4 and 11 recite the broad recitation "melting temperature of less than about 1550°C", and the claim also recites "in particular in the range of about 1450°C to about 1520°C" which is the narrower statement of the range/limitation. 
In the present instance, claim 9 recites the broad recitation "less than about 4 %", and the claim also recites "in particular less than about 2 %" with respect to sigma phases which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In the instant case, claim 1 the independent claim requires the transitional term “consisting of” with respect to composition of the alloy while the dependent claims requires the See MPEP § 2111.03.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

List 1
Element
Instant Claims
(weight%)
US 3561953 A
(weight%)
C
about 0.2 to about 0.6
about 0.3 to about 0.5		claim 2, 11
0.1 – 0.6
Cr
about 17 to about 25
about 19 to about 23		claim 2, 11
15.0 – 28.0 
Mn
about 8 to about 13
about 9 to about 12		claim 2, 11
3.0 – 15.0
Ni
about 2 to about 6
about 3 to about 5		claim 2, 11
1.0 – 15.0 
Si
about 0.5 to about 3
about 1.0 to about 2.2		claim 2, 11
0.1 – 2.0 
Nb
about 0.2 to about 1
about 0.3 to about 0.7		claim 2, 11
0.01 – 1.5 
V
about 0.2 to about 1
about 0.2 to about 0.8		claim 2, 11
0.01 – 1.5 
Mo
about 0.2 to about 1.5
about 0.2 to about 0.8		claim 2, 11
0.01 – 1.5 
N
about 0.1 to about 0.5		claim 11
0.2 – 0.6
B
about 0.01 to about 0.05		claim 5
US’953: - 
US’918: 0 to 0.1
W
less than 0.5			claim 6
0.01 – 2.0
N, W, B, Cu, Ce
Claim 3: one or more of
N: about 0.01 to about 0.6 wt.-%, in particular about 0.1 to about 0.5 wt.-%, W: about 0.5 to about 2 wt.-%, B: about 0.01 to about 0.05 wt.-%, Cu: about 0.1 to about 0.3 wt.-%; Ce: about 0.1 to about 0.2 wt.-%
N: 0.2 – 0.6
Fe
Balance
Balance








Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 3561953 A of Niimi (US’953).
Regarding claims 1-4 and 6-11, US 3561953 A of Niimi (US’953) {whole document} teaches {title, abstract, col 1: 1-25} Austenitic heat-resisting steel containing nickel, chromium and manganese with a composition wherein the claimed ranges of the constituent elements (of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. It is noted that the prior art has Ca: 0.001-0.020 wt% in its steel. However, it still reads on the closed composition of the instant steel since instant claims 1 and 11 allows less than about 3 wt% of other elements in the steel.
Regarding the limitation of “a turbocharger housing for an internal combustion engine”, the prior art does not explicitly teach of this limitation. However, the prior art teaches that it steel is {col 1:10-17} “An austenitic heat-resisting steel, for engine valves and similar applications, capable of withstanding conditions encountered in modern high performance engines requiring hardness, high temperature strength and toughness” {col 1:25-30} “The present invention relates to austenitic heat-resisting steels containing nickel, chromium and manganese for engine valves and similar products requiring hardness, high temperature strength and toughness when used in modern high performance engines.” {col 7: 21-31} “As above US’953 and make a housing out of it since the steel of the prior art can be used in “engine valves and similar products requiring hardness, high temperature strength and toughness when used in modern high performance engines” as the prior art provides a steel with high temperature strength and toughness. Regarding the cast limitation, the prior art {col 4:40-49} teaches that its steel is cast. 
Regarding the property limitations (melting temperature, surface roughness, dendritic carbide precipitates, sigma phases, grain size) of claims 4 and 7-11, it is noted that the prior art is silent regarding the specific ranges of limitations of the instant claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis above).
In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 3561953 A of Niimi (US’953) as applied to claim 1 above, and further in view of US 2014/0261918 A1 of Jin (US'918).
Regarding claim 5, although US 3561953 A of Niimi (US’953) teaches that {col 7: 5-11} “The impurities which are unavoidably mixed in the course of melting process of the present invention, are small amounts of copper, titanium, boron, lead, tin and arsenic. Among these elements, titanium and boron can be added positively to improve hot workability as described”, US’953 is silent regarding the specific range of B as required by the instant claim. In the same field of endeavor, US 20140261918 A1 of Jin (US'918) teaches {abstract} “high manganese (Mn) steel having enhanced wear resistance, and methods for fabricating high manganese steel compositions having enhanced wear resistance. The advantageous steel compositions/components of the present disclosure improve one or more of the following properties: wear resistance, ductility, crack resistance, erosion resistance, fatigue life, surface hardness, stress corrosion resistance, fatigue resistance, and/or environmental cracking resistance. In general, the present disclosure provides high manganese steels tailored to resist wear and/or erosion.” and teaches that {US’918 [0033, [0101], [0104], claims 24, 25, 33, 34, 40, 41, 64, 65} “boron ranges from 0 to 0.1 weight % of the total composition, more preferably from 0.001 to 0.1 weight % of the total composition” can be included in its steel. The claimed range of B of the instant claim lies within or overlaps the range provided the prior art US’918. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel of US’953 US'918 since the addition of boron improves hot workability of the steel {US’953 col 7: 5-11}. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733